
	
		III
		109th CONGRESS
		2d Session
		S. RES. 627
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 7, 2006
			Mr. Lugar (for himself,
			 Mr. Biden, and Mr. Reid) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Commemorating the one-year anniversary of
		  the November 9, 2005, terrorist attacks in Amman, Jordan.
	
	
		Whereas
			 on November 9, 2005, a series of terrorist bombs exploded at the Radisson,
			 Hyatt, and Days Inn hotels in Amman, Jordan, resulting in the deaths of scores
			 of civilians and the injuries of hundreds of others;
		Whereas Jordan has been targeted in several terrorist
			 attacks over the past few years and likely remains a target for Islamic
			 extremists;
		Whereas Jordan provided unequivocal support to the United
			 States after the September 11, 2001, terrorist attacks;
		Whereas Jordan has arrested suspected terrorists with
			 possible ties to Osama bin Laden's Al Qaeda organization and has provided other
			 critical support to the global war on terrorism; and
		Whereas
			 Jordan remains a firm ally of the United States in the global war against
			 terrorism and in helping to achieve a lasting peace in the Middle East: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)notes with sorrow
			 the one-year anniversary of the November 9, 2005, terrorist attacks in Amman,
			 Jordan;
			(2)condemns in the
			 strongest possible terms the November 9, 2005, terrorist attacks;
			(3)expresses its
			 ongoing condolences to the families and friends of those individuals who were
			 killed in the attacks and its sympathies to those individuals who were
			 injured;
			(4)reiterates its
			 support of the Jordanian people and their government;
			(5)values the strong
			 and lasting friendship between Jordan and the United States and the continuing
			 cooperation of the two nations in political, economic, and humanitarian
			 endeavors; and
			(6)expresses its
			 readiness to support and assist the Jordanian authorities in their efforts to
			 pursue, disrupt, undermine, and dismantle the networks that plan and carry out
			 such terrorist attacks as the November 9, 2005, terrorist attacks in Amman,
			 Jordan.
			
